Citation Nr: 1501587	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-27 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 80 percent for bilateral hearing loss.

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1963 to February 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied an evaluation in excess of 70 percent for left ear hearing loss and denied entitlement to a TDIU.  The Veteran appealed for a higher evaluation.  However, upon further review, the Board notes that this appeal has actually been pending since a claim filed in January 2004, resulting in a July 2004 rating decision.  Subsequently, the Veteran was granted 10 percent and then 70 percent rating in June 2008 and November 2009 rating decisions.  Upon review of the record, the Veteran has continued to submit new and material evidence within a year of each rating decision, prior to filing what was recognized as the Notice of Disagreement in this case.  In addition, as the Veteran filed his NOD with his hearing loss rating, which has been pending for years and undergirds his TDIU request, the Board finds that the RO simply could not bifurcate the issue such that it is not before the Board.  

During the pendency of the appeal, the RO issued a September 2012 rating decision granting an increased evaluation of 80 percent for bilateral hearing loss, pursuant to 38 C.F.R. § 3.383 (2014) (allowing for compensation for hearing loss as if both ears were service-connected if the service-connected hearing loss is ratable as at least 10 percent disabling and the non-service-connected hearing loss meets the standard for a hearing loss disability for VA purposes under 38 C.F.R. § 3.385).  Therefore, the Board has re-characterized the issue on appeal as reflected on the title page.  The Veteran continues to appeal for a higher evaluation for his bilateral hearing loss.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).  

In June 2014, the Veteran submitted additional evidence in support of his appeal.  In November 2014, the Veteran submitted a signed waiver of RO consideration of the evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2014).  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file does not reveal any additional evidence pertinent to the present appeal.

The issue of entitlement to service connection for depression as secondary to service-connected bilateral hearing loss has been raised by the record in a November 2010 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to an evaluation in excess of 80 percent for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the evidence shows that the Veteran's service-connected hearing loss precludes him from securing or following substantial gainful employment, as of December 1, 2009.


CONCLUSION OF LAW

The criteria for a TDIU have been met as of December 1, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2014).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2014).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2014). 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).

Currently, the Veteran has a combined evaluation of 80 percent for his service-connected disabilities, including: hearing loss as 80 percent disabling.  Prior to his 80 percent disability rating, he was rated 70 percent for his hearing loss, back to 2004.  The schedular rating criteria has been satisfied.  38 C.F.R. § 4.16(a).  However, the Veteran has a less than total combined evaluation.  Therefore, the Board will consider whether the Veteran is entitled to a TDIU during this period. 

The question that remains, then, is whether the Veteran's service-connected disability precludes him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran asserts that he became too disabled to work as of December 2009.  The Board finds the following evidence extremely probative to the question of whether entitlement to a TDIU is warranted.  In particular, the Board places weight upon the following:  (1) the Veteran noted in a November 2010 letter that he could no longer work safely and could not hearing any speech anymore, such that he had to resign; (2) statements during an October 2011 VA audiological examination that he cannot understand what is said and cannot hear the noises the homeowner hears; (3) statements during an October 2011 VA audiological examination that he cannot understand what is said to him 95% of the time; (4) that his hearing aids only amplify sound, but there is so much background noise it does not help with speech discrimination; (5) the fact that the Veteran worked in heating, ventilation, and air conditioning for his career; (6) the November 2011 VA examiner's comment that he "may have trouble working well in very noisy environments; (7) the lack of likelihood that vocational rehabilitation would be effective at this point in the Veteran's life. 

Based on all the evidence of record of the Veteran's profound hearing loss and its functional effects, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran is precluded from securing and following substantial gainful employment due to the effects of his service-connected disability (hearing loss).  The Board finds that the evidence, including the Veteran's competent and credible statements supports that he would be unable to perform physical labor or sedentary work, due to trouble communicating in all environments.  Therefore, the Board concludes that a TDIU is warranted.



ORDER

Entitlement to a TDIU is granted, as of December 1, 2009.  


REMAND

Unfortunately, a remand is required in this case for the hearing loss issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Veteran is seeking a higher evaluation for his bilateral hearing loss, which is currently evaluated as 80 percent disabling.  The Veteran argues that the RO misread the December 2011 private audiology test results, and, therefore, the RO used the incorrect numbers to determine the percentage evaluation for his bilateral hearing impairment.  

The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz (Hz), divided by four. Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  See 38 C.F.R. § 4.85 (2014). 

The Veteran underwent a VA audiological examination in October 2011.  However, the VA examiner found that the puretone test results were not valid for test purposes and the speech discrimination scores were not appropriate to use.  

The Veteran submitted the results of a December 2011 private audiology evaluation.  The private audiologist diagnosed the Veteran with right ear mild to profound sensorineural hearing loss and left ear profound sensorineural hearing loss.  The report reflects that the private audiologist, using the Maryland CNC word list, found that the Veteran's speech recognition score was 32 percent in the right ear and zero percent in the left ear.  The private audiologist indicated that the test reliability was good.  The private audiology report included an audiogram chart of the hearing test; however, the report did not explain, in numerical format, the results at each frequency tested for each ear.  

In September 2012, the private audiologist responded to a request from the RO for clarification of the December 2011 audiogram chart.  The private audiologist, using the format provided the RO, provided, in numerical format, the results of the December 2011 audiogram chart for both ears.  The private audiologist provided the results as follows in the right ear at 500, 1000, 2000, 3000, and 4000 Hz of 45, 55, 80, 20, and 100 decibels (dB), respectively.  The results for the left ear at 500, 1000, 2000, 3000, and 4000 Hz were 90, 105, 20, 20, and 20 dB, respectively.  The RO used these numbers to calculate the average puretone thresholds and to determine the percentage evaluation for hearing impairment of each ear.  However, the Veteran argues, and the evidence suggests that the audiogram actually shows different numerical results for the right ear at 3000 Hz and the left ear at 2000, 3000, and 4000 Hz, which were described as "normal" at 20 dB by the private audiologist.  Furthermore, in the December 2011 audiology report, the private audiologist found mild to profound sensorineural hearing loss in the right ear and profound sensorineural hearing loss in the left ear. 

When a private examination report is "unclear" or "not suitable for rating purposes" and the information "reasonably contained in the report otherwise cannot be obtained," VA has a duty to ask the private examiner to clarify the report, request that the claimant obtain the necessary information to clarify the report, or explain why such clarification was not needed.  Savage v. Shinseki, 24 Vet. App. 259, 269 (2011).  Here, the Board finds that the present circumstances regarding the December 2011 private audiogram and subsequent September 2012 response from the private audiologist fall under the purview of the Savage case.  Therefore, clarification regarding these findings, specifically, whether the numerical results of the December 2011 audiogram chart provided in the September 2012 response are accurate, and if not, to provide a corrected numerical analysis of the December 2011 audiogram.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to contact the audiologist who performed the December 2011 audiogram and provided the September 2012 response to explain whether the September 2012 response accurately reflects the numerical results of the audiogram, and if not, to provide a corrected numerical analysis of the December 2011 audiogram.  In the alternative, the Veteran can provide the contact information for the audiologist so that VA can make efforts to seek clarification regarding the findings.  

2.  After the above development is completed, to the extent possible, the AOJ should readjudicate the increased evaluation claim for bilateral hearing loss, which has been actually pending since 2004.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran should be provided with a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


